DETAILED ACTION
	Applicant’s response, dated 6/14/2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly, comprising: a housing having a base portion and a sleeve portion extending at a non- orthogonal angle therefrom; and a driver detachably mounted in the sleeve portion such that the driver is removable through the base portion; and a light-emitting assembly detachably coupled to the base portion, the light-emitting assembly comprising a light source operably connected to the driver and configured to emit light away from the base portion.
The closest prior art, Militech [US 9169983] teaches the details of a lighting fixture for a canopy, comprising a driver assembly and a housing, but fails to teach or disclose the details of a sleeve portion extending at a non-orthogonal angle in combination with other claimed elements and limitations. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly, comprising: a housing having a base portion and a sleeve portion extending at a non- orthogonal angle therefrom; and a driver detachably mounted in the sleeve portion such that the driver is removable through the base portion; and a light-emitting assembly detachably coupled to the base portion, the light-emitting assembly comprising a light source operably connected to the driver and configured to emit light away from the base portion., nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 11 and its dependent claims, the claims recite the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly, comprising: a housing having a base portion and a sleeve portion extending at a non- orthogonal angle therefrom; and a driver detachably mounted in the sleeve portion; a light-emitting assembly detachably coupled to the base portion, the light-emitting assembly comprising a light source operably connected to the driver and configured to emit light away from the base portion; and a mounting bracket configured to be secured to the canopy, the mounting bracket having a pass-through opening, wherein the light-emitting assembly and the driver assembly are secured to opposing sides of the mounting bracket.
The closest prior art, Militech [US 9169983] teaches the details of a lighting fixture for a canopy, comprising a driver assembly and a housing, but fails to teach or disclose the details of a sleeve portion extending at a non-orthogonal angle in combination with other claimed elements and limitations. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly, comprising: a housing having a base portion and a sleeve portion extending at a non- orthogonal angle therefrom; and a driver detachably mounted in the sleeve portion; a light-emitting assembly detachably coupled to the base portion, the light-emitting assembly comprising a light source operably connected to the driver and configured to emit light away from the base portion; and a mounting bracket configured to be secured to the canopy, the mounting bracket having a pass-through opening, wherein the light-emitting assembly and the driver assembly are secured to opposing sides of the mounting bracket., nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 16 and its dependent claims, the claims recite the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly, comprising: a housing having a base portion and a sleeve portion extending therefrom; and a driver mounted in the sleeve portion such that the driver is removable through the base portion; a light-emitting assembly disposed below the driver assembly and detachably secured to the base portion of the driver assembly, the light-emitting assembly having a lens configured for downward and lateral emission of light from a light source of the light-emitting assembly;  a first bezel configured to be disposed around the lens and block a first portion of light laterally emitted from the lens when disposed around the lens; and a second bezel configured to be disposed around the lens and block a second portion of light laterally emitted from the lens greater than the first portion of light when disposed around the lens; wherein at least one of the first bezel or the second bezel controls a bezel peripherally surrounding the lens and controlling a degree of the lateral emission of the light from the light fixture.
The closest prior art, Militech [US 9169983] teaches the details of a lighting fixture for a canopy, comprising a driver assembly and a housing, but fails to teach or disclose the details of the first and second bezels as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly, comprising: a housing having a base portion and a sleeve portion extending therefrom; and a driver mounted in the sleeve portion such that the driver is removable through the base portion; a light-emitting assembly disposed below the driver assembly and detachably secured to the base portion of the driver assembly, the light-emitting assembly having a lens configured for downward and lateral emission of light from a light source of the light-emitting assembly;  a first bezel configured to be disposed around the lens and block a first portion of light laterally emitted from the lens when disposed around the lens; and a second bezel configured to be disposed around the lens and block a second portion of light laterally emitted from the lens greater than the first portion of light when disposed around the lens; wherein at least one of the first bezel or the second bezel controls a bezel peripherally surrounding the lens and controlling a degree of the lateral emission of the light from the light fixture, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875